Opinion by
Cline, J.
At the trial a licensed customhouse broker testified that he was familiar with the practice of the deceased petitioner in connection with making entries; that the entered value was the invoice value which he believed to be correct; that at the time of entry it had been the practice of the appraiser to notify the importer of any difference in value so that the entry could be amended; and that when the merchandise was appraised a new appraiser had been appointed and no opportunity to amend was given. On the record presented the court held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.